Citation Nr: 1530670	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 1, 2014 for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent from April 1, 2014 for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD assigning an initial 30 percent rating.  The Board previously considered this issue in February 2014, at which time it remand for additional development.  Thereafter, in a June 2014 rating decision, the RO increased the rating from 30 to 50 percent, effective April 1, 2014.  This was not a full grant of the benefit sought, and the appeal continues.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the RO in September 2010.  A transcript of that hearing is of record.

In October 2011, while the current appeal was pending, the Veteran submitted a claim for a TDIU.  The RO denied entitlement to a TDIU in an April 2013 rating decision, which did not consider the PTSD aspect of the TDIU claim, as the current appeal was pending.  The Veteran has stated that he is unemployable due to his PTSD.  See February 2012 statement.  As such, the claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 1, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for any portion of the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, prior to April 1, 2014, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 50 percent have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in October 2008, prior to the initial adjudication of the claim in November 2008.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  

With regard to the duty to assist, the February 2014 Board remand instructed the AOJ to obtain outstanding VA treatment records.  These records were obtained.  Additionally, the Board instructed the AOJ to ask the Veteran to submit the necessary release forms for outstanding private treatment records, to include records from Looking Glass Behavioral Health Associates, L.L.C.  In March 2014, the AOJ sent a letter to the Veteran asking him to submit the required forms.  Nevertheless, VA has not received a response from the Veteran.  VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

The Veteran was afforded VA examinations for his PTSD in October 2008, November 2009, and April 2014.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been an assigned an initial 30 percent rating, effective September 29, 2008, and a 50 percent rating, effective April 1, 2014.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent, prior to April 1, 2014.  He, however, does not meet the criteria for a rating higher than 50 percent during the entire appeal period.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the entire appeal period, the evidence shows that the Veteran's disability manifested as: nightmares; intrusive thoughts and memories; irritability; difficulty relating to others; social isolation; poor sleep; avoidance of trauma-related people, places, or activities; concentration issues; stress; feelings of depression and anxiety; hypervigilance; exaggerated startle response, and panic attacks.  See October 2008 and November 2009 VA examinations; VA treatment records from September 2008 to January 2011; private treatment records from August 2008 to October 2010; February 2010 statement in support of substantive appeal; September 2010 Board hearing transcript.  

The Veteran is in his third marriage; he has three adult children and several grandchildren.  The Veteran believes that his two prior marriages failed due to his inability to be close to people.  See October 2008 VA examination.  He has described his relationship with his wife as poor, and stated that he frequently argues with her due to his desire to stay at home and not socialize.  See VA examinations from October 2008 and November 2009.  He has described his relationship with his children as good or fair, although not close.  Id.  During the November 2009 VA examination, he stated that he had two close friends that he saw once or twice a week, and added that he talked to one of them daily on the phone.  During the April 2014 VA examination, he reported no close friends outside of the family.

With regard to the Veteran's occupational and social impairment, an August 2008 private provider noted a significant level of impairment, while an October 2008 VA examiner characterized the level of impairment as mild.  Subsequently, a November 2009 VA examiner noted a moderate to considerable level of impairment.  More recently, an April 2014 VA examiner noted occupational and social impairment with reduced reliability and productivity.

The Veteran's GAF scores during this period have ranged from 54 to 60.  See  VA examinations from October 2008, November 2009, and April 2014.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the entire appeal period.

The evidence of record, however, does not warrant a rating higher than 50 percent for any portion of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  Although the evidence shows that the Veteran avoids social situations, spends most of his time alone at home, and has had a poor relationship with his wife, the Board finds that such symptoms are indicative of a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  To that extent, the Veteran's social impairment is deemed contemplated by the 50 percent rating.

The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan.   The Veteran's nightmares are a component of the sleep impairment contemplated in the criteria for a 30 percent evaluation.  Similarly, symptoms such as intrusive thoughts and exaggerated startle responses that occur several times a week are similar to the panic attacks occurring more than once a week that are contemplated by the 50 percent criteria, and there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble the next highest rating.  His avoidance behavior is most similar to disturbances of mood.  The April 2014 examiner considered all of these symptoms and opined that they are productive of occupational and social impairment with reduced reliability and productivity.  The Board agrees with this assessment.  Moreover, the Veteran appears to have experienced this level of impairment for a while.  VA treatment records from January 2013 state that the Veteran's PTSD was stable with medication.  The Veteran also described his symptoms as stable at the April 2014 VA examination.  His symptoms appear to remain similar and of the same severity as described at the September 2010 hearing.  

In sum, the evidence does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does it show that he is unable to establish or maintain effective relationships.  Rather, the evidence shows that he maintains a relationship with his wife, children, and grandchildren.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating, and no higher, during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, a TDIU claim is under the Board's jurisdiction as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained below, this issue is being remanded for additional development.

A higher initial rating of 50 percent for PTSD for the period prior to April 1, 2014, is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 70 percent during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

An initial rating of 50 percent for PTSD for the period prior to April 1, 2014, is granted.

Entitlement to a rating in excess of 50 percent for PTSD from April 1, 2014 is denied. 


REMAND

The Veteran contends that he cannot work due to his PTSD.  See October 2011 TDIU claim; February 2012 statement.  He has stated that he retired early from the U.S. Postal Service (USPS) in 2002 due to his PTSD symptoms, to include difficulty coping with stress, trouble relating to others, concentration issues, and feelings of agoraphobia.  See VA examinations from October 2008, November 2009, and February 2012.  At the time of his early retirement, the Veteran was a supervisor and had worked at the USPS for 17 years.  In the November 2009 VA examination, he stated that he retired shortly after the 9/11 attacks.

Pursuant to the February 2014 Board remand, the Veteran was afforded an April 2014 VA psychiatric examination.  Although the VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity, the report did not specifically address the issue of whether his PTSD would prevent him from engaging in substantially gainful employment consistent with his level of education, special training, and previous work experience.  As such, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the April 2014 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should offer an opinion as to whether the Veteran's PTSD, either alone or in combination with his other service connected disabilities, at least as likely as not (probability of 50 percent or more) renders the Veteran unable to secure or follow a substantially gainful occupation.

The examiner must provide reasons for any opinion offered.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulation the opinion as to employability.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


